DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
JP 2015044228 Nakamura Keiji et al. (‘Keiji hereafter), PTO Machine Translation.
U.S. 6,370,752 Anderson et al. (‘Anderson hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 3, 5 – 7 & 9 – 13 are allowed 
Claims 4, 8, 14 & 15 are canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Galiano (65764) on 04/15/2021.

The application has been amended as follows: 

1. (Examiner Amended) A method for undetachably introducing an auxiliary joining element into at least one joint of at least one component, 
the method comprising the acts of: 
a) punching the at least one component at the at least one joint in a first press stroke of a tool press, 
wherein a pilot hole is formed at the at least one joint; 
b) inserting an auxiliary joining element into the pilot hole; and 
c) pressing the auxiliary joining element together with the at least one component in a subsequent press stroke or work step in order to form a cohesive, 
form-fitting and/or force-fitting connection between the at least one component and the auxiliary joining element, 
wherein a plurality of pilot holes are formed in the act a),
an auxiliary joining element is inserted into each of the plurality of pilot holes in the act b),
all of the auxiliary joining elements inserted into the plurality of pilot holes are pressed together with the at least one component in the act c),
wherein the auxiliary joining elements are thicker than the at least one component so that the auxiliary joining elements project beyond at least one longitudinal surface of the at least one component,
at least one of the plurality of pilot holes is provided at the both hole edges with a chamfer, and
the auxiliary joining element is in the form of a metal slug.

Claims 14 & 15 are canceled.

Reasons for Allowance
Claim[s] 1 is/are allowed.   The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show the combinations of limitations:  “punching the at least one component at the at least one joint in a first press stroke of a tool press, wherein a pilot hole is formed at the at least one joint,” and “auxiliary joining elements are thicker than the at least one component so that the auxiliary joining elements project beyond at least one longitudinal surface of the at least one component,” and “at least one of the plurality of pilot holes is provided at the both hole edges with a chamfer.”

The closest prior art is as cited were ‘Keiji & ‘Anderson.  ‘Keiji does not teach chamfering both hole edges, and does not teach the plug/ auxiliary joining element that is thicker than the component. ‘Anderson does not teach the plug/ auxiliary joining element that is thicker than the component. Neither of these references provides the plug/ auxiliary joining element that is thicker than the component. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 3, 5 - 7 & 9 - 13, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                                                                            
04/15/2021